     Case 2:20-cv-01669-JAD-BNW Document 23 Filed 05/17/21 Page 1 of 3




 1 Amy M. Samberg (NV Bar No. 10212)
   amy.samberg@clydeco.us
 2 Lee H. Gorlin (NV Bar No. 13879)
   lee.gorlin@clydeco.us
 3 CLYDE & CO LLP
   3960 Howard Hughes Parkway, Suite 500
 4 Las Vegas, NV 89169
   Telephone: 213-358-7600
 5 Facsimile: 213-358-7650

 6 Attorneys for The Travelers Home and
   Marine Insurance Company and
 7 The Travelers Indemnity Company

 8

 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                   , Case No.      2:20-cv-01669-JAD-BNW
   MAXWELL B. WILLIAMS and CLAIRE N.
12 WILLIAMS, individually,                               STIPULATION
                                                                  ,   AND ORDER TO
                                                         DISMISS THE TRAVELERS
13                                                       INDEMNITY COMPANY
                                                                        v.
                        Plaintiffs,
14                                                   ,
     vs.
15                                                                ECF
                                                                    . No. 23
16 THE TRAVELERS HOME AND MARINE
   INSURANCE COMPANY and THE
17 TRAVELERS INDEMNITY COMPANY;
   DOES I-X; AND ROE CORPORATIONS I-
18 X,

19                       Defendants.
20

21          IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Maxwell B. Williams and
22 Claire N. Williams (collectively “Plaintiffs”) and Defendants The Travelers Home and Marine

23 Insurance Company (“THMIC”) and The Travelers Indemnity Company (“TIC”) by and through

24 their respective counsel, that TIC shall be dismissed from this action.

25          THMIC is the underwriting entity that issued Policy No. 0CFY84-983946773-699-1 to
26 Plaintiffs insuring the residence premises located at 5465 Manteca Circle, Las Vegas, Nevada. TIC

27 issued no policy to Plaintiffs and has no contractual relationship with Plaintiffs. While THMIC

28 admits no liability whatsoever, it represents that it, and not TIC, is the entity that has privity of

                                               1               Case No. 2:20-cv-01669-JAD-BNW
              STIPULATION AND ORDER TO DISMISS THE TRAVELERS INDEMNITY COMPANY
     Case 2:20-cv-01669-JAD-BNW Document 23 Filed 05/17/21 Page 2 of 3




 1 contract with the Plaintiffs. As such, Plaintiffs stipulate and agree to dismiss TIC with prejudice

 2 from all claims contained in its Complaint.

 3         Accordingly, the parties hereby agree and stipulate to dismiss TIC from this action with

 4 prejudice.

 5
     DATED this 17th day of May 2021                 DATED this 17th day of May 2021
 6
     BROWN, BONN & FRIEDMAN, LLC                     CLYDE & CO, LLP
 7

 8   By: /s/ Thomas Friedman, Esq    /               By: /s/ Lee H. Gorlin, Esq         /
     Thomas Friedman (NV Bar No. 7708)               Amy M. Samberg (NV Bar No. 10212)
 9   5528 South Fort Apache Road                     Lee H. Gorlin (NV Bar No. 13879)
     Las Vegas, Nevada 89148                         3960 Howard Hughes Parkway, Suite 500
10                                                   Las Vegas, NV 89169
11
     Attorneys for Maxwell B. Williams and           Attorneys for The Travelers Home and Marine
12   Claire N. Williams                              Insurance Company and The Travelers
                                                     Indemnity Company
13

14
           IT IS SO ORDERED.
                                             ORDER
15

16          Based on the parties' stipulation [ECF No. 23] and good cause appearing, IT IS HEREBY
     ORDERED that the claims against the Travelers     Indemnity
                                                   United         Company
                                                          States District    are DISMISSED with
                                                                          Judge
17   prejudice, each side to bear its own fees and costs.
18
                                                          _________________________________
19                                                        U.S. District Judge Jennifer A. Dorsey
                                                 Dated    Dated: May 25, 2021
20

21

22

23

24

25

26

27

28

                                                 2               Case No. 2:20-cv-01669-JAD-BNW
                STIPULATION AND ORDER TO DISMISS THE TRAVELERS INDEMNITY COMPANY
